DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Response to Amendment
1. This office action is in response to communications filed 9/26/2022 Claims 1, 8, and 15 are amended. Claims 4-7 and 11-14 are original. Claims 2-3, 9-10, 16-20 are previously presented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claims 1, 6, 8, 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2015/0206529, Kwon et al. (hereinafter Kwon) in view of U.S. Patent 2017/0048615, Son et al. (hereinafter Son) further in view of U.S. Patent 9830924 Degges et al. (herein after Degges).

2. 	Regarding Claim 1, Kwon discloses A battery operated remote control for controlling a media device (Fig. 2: 10; [0060], remote controller 10), comprising: 
 	a speaker ([0118], audio outputter 190);
 	a microphone ([0120], user's voice or a voice command is input through an external device, the communicator 200 receives the input voice); 
 	a talk button ([0033], input user's voice is the trigger voice if the user's voice is the first voice input after pressing a button on an external device); and
 	at least one processor (Fig. 3: 140 controller) configured to:
 	detect the talk button being pressed ([0033], input user's voice is the trigger voice if the user's voice is the first voice input after pressing a button on an external device);
 	responsive to the detection and within a time period that commences from the detection, analyze audio data received via the microphone to recognize one or more audio commands (Figs. 5-6; [0076], The controller 140 compares analyzed characteristics of the voice command with the characteristics of user's voice that is stored in the storage 130. Subsequently, the controller 140 controls the electronic device 100 to perform a function corresponding to the voice command based on the comparison results); and
 	process the recognized one or more audio commands ([0083], the voice receiver 110 may transmit the processed audio data to the voice signal analyzer 120), wherein the recognized one or more audio commands is associated with content to be played on at least one of the battery-operated remote control ([0061], the user presses an input button 20 on the remote controller 10 and issues the voice command. Examiner notes that it is well known for remote controls to be battery operated.) and the media device ([0061], electronic device 100 (e.g. TV/media device) receives a signal indicating that a voice is input through the input button 20);
 	However, Kwon does not explicitly disclose determine a volume level of the received audio data;
 	cause the content to be played on the at least one of the battery-operated remote control and the media device at a second volume level that matches the determined volume level.
 	Son teaches determine a volume level of the received audio data (Figs. 2 and 3; [0056], if the audio signal is detected, the processor 160 may analyze an external audio level. The processor 160 may collect external audio continuously or periodically by means of the microphone 152 to measure the level of the external audio.  [0082], audio parameter value determined based on the volume level received from the volume index 303) 
 	In Kwon as modified by Son, the volume level of received audio data is that of the voice command and ambient noise when a voice command is issued.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the volume level of a speaker input using a remote control as taught in Kwon with the volume level received from a speaker input as taught in Son for the purpose of adjusting volume level according to ambient noise level when voice commands are issued.
 	Kwon in view of Son does not explicitly disclose cause the content to be played on the at least one of the battery-operated remote control and the media device at a second volume level that matches the determined volume level.
 	Further Degges teaches cause the content to be played on the at least one of the battery operated remote control (Fig. 1, 2, 7: 716 mobile device Col. 8 lines 31-50, Examiner notes that a mobile device or the like can have video/audio content played on it) and the media device at a second volume level that matches the determined volume level (Col. 2 lines, 6-16, Software running on a user's device, analyzes the sound intensity of voice command audio samples and extracts a volume level, adjusting the volume of multimedia playback to match the volume of the user's voice [Examiner equates “second volume level” to the “user’s voice”] when issuing the “match volume” command. For example, if a user says “match volume” very quietly, playback volume may be lowered to whisper levels, whereas if the user yells the same command, the volume may be raised to a preset maximum level).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kwon in view of Son with matching volume of a voice command to control a media device or the like as taught in Degges for the purpose of minimizing user input with a single intuitive command (Degges, Col. 1. Lines 56-Col. 2-line 5).
	

3. 	Regarding Claim 6, Kwon in view of Son discloses The battery operated remote control of claim 1, 
 	Kwon discloses wherein the at least one processor is further configured to:
 	consider the detection of the talk button being pressed as being receipt of a wake word ([0053], The trigger voice is a predetermined short word/phrase such as "Hi, TV" which triggers a function of the electronic device 100 to be activated).

4. 	Claim 8 is a method claim, rejected with respect to the same limitation rejected in the device claim 1.
5. 	Claim 13 is a method claim, rejected with respect to the same limitation rejected in the device claim 6.
6. 	Claim 15 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 1.
7. 	Claim 19 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 6.

8. 	Claims 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Son further in view of Degges as applied to claim 1 above, and further in view of U.S. Patent 2014/0081630, Jung.

9. 	Regarding Claim 2, Kwon in view of Son further in view of Degges discloses The battery operated remote control of claim 1, 
 	Kwon discloses wherein the at least one processor (Fig. 3: 140 controller) is further configured to:
 	audibly confirm the recognized audio commands at the determined volume level (Figs. 5-8; [0096], the controller 140 analyzes the received voice command using the voice signal analyzer 120, and determines whether the analysis result is within a predetermined range of the characteristic of the user's voice. 
 	Kwon in view of Son further in view of Degges disclose audibly confirm the recognized audio commands at the determined volume level
 	Further, Jung teaches audibly confirm the recognized audio commands at the determined volume level (Fig. 3A; [0037], the volume control program 115 determines a whisper mode as the communication mode to amplify the volume of the received voice signal according to a predetermined scheme and transmit the voice signal. The volume control program 115 may amplify the volume of a voice signal according to the predetermined scheme regardless of the communication volume step set in the electronic device 100)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remote control as taught in Kwon by adjusting the volume level received from a speaker input as taught in Son and incorporate a volume control program to receive an audio feedback as taught in Jung for the purpose enhancing user entertainment experience.

10. 	Regarding Claim 3, Kwon in view of Son further in view of Jung discloses The battery operated remote control of claim 2, 
 	Kwon discloses wherein to process the recognized audio commands ([0096], a voice command "Volume up" is received through the voice receiver 110. Turns up the volume), the at least one processor (Fig. 3: 140 controller) is further configured to:
 	request content from a content server ([0107], receive image data from an external server in real time);
 	receive the requested content from the content server ([0107], receive image data from an external server in real time); and
 	cause the received content to be played on the battery operated remote control and/or the media device at the determined volume level ([0095], when the user presses an input button of an external device and says "Channel thirteen", the controller 140 determines that "Channel thirteen" is the trigger voice, a characteristic of the user's voice, and changes the mode of operation of the electronic device 100 to a voice recognition mode).

11. 	Regarding Claim 4, Kwon in view of Son further in view of Degges discloses The battery operated remote control of claim 1, 
 	Kwon discloses wherein the media device is not audio responsive ([0129], the electronic device 100 receives a user's voice (S500). The electronic device 100 may receive a user's voice through a microphone included in the electronic device 100 or through a microphone included in an external device such as a remote controller).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to transmit using the buttons on the remote control if the media device (i.e. TV) is non-responsive.

12. 	Regarding Claim 5, Kwon in view of Son further in view of Degges discloses The battery operated remote control of claim 1, 
 	Kwon discloses wherein the at least one processor (Fig. 3: 140 controller) is further configured to:
 	turn off the microphone outside the time period ([0079], The controller 140 finishes voice recognition mode after a predetermined period of time. [0083], the voice receiver 110 may receive the user's voice input through the microphone).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microphone turn off when not being used to conserve power. 

13. 	Claim 11 is a method claim, rejected with respect to the same limitation rejected in the device claim 4.
14. 	Claim 12 is a method claim, rejected with respect to the same limitation rejected in the device claim 5.
15. 	Claim 9 is a method claim, rejected with respect to the same limitation rejected in the device claim 2.
16. 	Claim 10 is a method claim, rejected with respect to the same limitation rejected in the device claim 3.
17. 	Claim 16 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 2.
18. 	Claim 17 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 3.

19. 	Claim 18 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 5.

20. 	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Son further in view of Degges as applied to claim 1 above, and further in view of U.S. Patent 2013/0300651, Lim.

21. 	Regarding Claim 7, Kwon in view of Son further in view of Degges discloses The battery operated remote control of claim 1, 
 	However, Kwon in view of Son further in view of Degges does not explicitly disclose further comprising a motion sensor, and wherein the at least one processor is further configured to:
 	detect motion of the battery operated remote control using the motion sensor; 
 	determine that the detected motion corresponds to a volume changing motion; and 
 	adjust volume of the battery operated remote control and/or the media device according to the volume changing motion.
 	Further, Lim teaches a motion sensor, and wherein the at least one processor is further configured to:
 	detect motion of the battery operated remote control using the motion sensor; 
 	determine that the detected motion corresponds to a volume changing motion; and 
 	adjust volume of the battery operated remote control and/or the media device according to the volume changing motion (Fig. 11; [0020]-[0021], the control unit may be configured to determine the operation to be executed as turning a volume or channel down, in response the corresponding motion pattern being “V”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remote control as taught in Kwon in view of Son to incorporate a motion sensor as taught in Lim for the purposes of enhancing user entertainment experience.

22. 	Claim 14 is a method claim, rejected with respect to the same limitation rejected in the device claim 7.
23. 	Claim 20 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. U.S. Application 2018/0349093, McCarty discloses adjusting volume based on the volume of a voice command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422